Case 1:20-cv-23477-BB Document 24 Entered on FLSD Docket 12/01/2020 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-23477-BLOOM/Louis

 ARLINE MOREIRAS and
 JULIO MOREIRAS,

         Plaintiffs,

 v.

 SCOTTSDALE INSURANCE
 COMPANY,

       Defendant.
 ________________________________/

                                                ORDER

         THIS CAUSE is before the Court on Defendant’s Motion for Costs and Stay Pursuant to

 Rule 41(d) and Motion for Sanctions, ECF No. [13], and Defendant’s Motion to Dismiss Amended

 Complaint, ECF No. [14]. The Court has considered the Motions, the Plaintiffs’ Response, the

 record in the case, the applicable law, and is otherwise fully advised.

         I.      Motion for Rule 41(d) Sanctions

         Defendant seeks attorneys’ fees and costs incurred in an identical case Plaintiffs previously

 filed before the Court, Case Number 20-cv-21303-BB. In that case, the Court dismissed an

 identical complaint without prejudice following Plaintiffs’ failure to comply with a court order.

 See ECF No. [16] in 20-cv-21303-BB. Plaintiffs have now refiled the instant action, prompting

 the Defendant’s request for sanctions under Federal Rule of Civil Procedure 41(d), although

 Defendant has failed to submit the costs and attorney’s fees it seeks to recover. It claims that the

 Plaintiffs’ failure to include the correct parties in the first lawsuit resulted in unnecessary pleading

 practice, resulting in fees and costs that may not be used in the current litigation Plaintiffs do not
Case 1:20-cv-23477-BB Document 24 Entered on FLSD Docket 12/01/2020 Page 2 of 4

                                                               Case No. 20-cv-23477-BLOOM/Louis


 contest that their refiling of the lawsuit warrants sanctions; however, they respond that in order to

 show entitlement to costs under Rule 41(d), a party must show that it incurred costs in the first

 action that were not useful in the newly filed litigation and Defendant has failed to do so here.

        Rule 41(d) of the Federal Rules of Civil Procedure provides that in a matter where a

 plaintiff dismisses an action and then refiles it based on the same claim against the same defendant,

 the court may: (1) order the plaintiff to pay all or part of the costs of that previous action; and (2)

 stay the proceedings until the plaintiff has complied. The Court has broad discretion to award fees

 and costs when a plaintiff dismisses and re-files certain claims in a separate action against the same

 defendant. See Pontenberg v. Boston Scientific Corp., 252 F.3d 1253, 1256 n. 2, 1260 (11th Cir.

 2001); see also Groom v. Bank of America, 2010 WL 627564, at *1 (M.D. Fla. Feb. 23, 2010)

 (“Rule 41(d) expressly contemplates the prejudicial impact on a defendant when a plaintiff

 dismisses and re-files against that defendant.”). A party moving for costs under Rule 41(d) must

 show that: (1) the plaintiff dismissed a previous action; (2) the plaintiff then commenced a second

 action that is based upon or includes the same claim against the same defendants; and (3) the

 defendant incurred costs in the prior action that will not be useful in the newly-filed litigation. NF

 Imp. & Exp., Inc. v. VIA Mat Int'l AG, No. 11-23371-CIV, 2012 WL 13013236, at *2 (S.D. Fla.

 Sept. 25, 2012); Groom v. Bank of America, No.8:08-cv-2567-T-27, 2010 WL 627564, at *5 (M.D.

 Fla. Jan. 21, 2010). A showing of bad faith is not required to recover costs under the rule. Groom,

 2010 WL 627564, at *5. Rather, in determining whether an award of costs is appropriate, courts

 look to whether a plaintiff's conduct satisfies the requirements of Rule 41(d) and whether the

 circumstances of the case warrant an award of costs to prevent prejudice to the defendant. Id.

        A review of the record in both cases establishes that Plaintiffs’ conduct and the prejudice

 to the Defendant satisfy granting of an award pursuant to Rule 41(d).The Defendant is entitled to




                                                   2
Case 1:20-cv-23477-BB Document 24 Entered on FLSD Docket 12/01/2020 Page 3 of 4

                                                              Case No. 20-cv-23477-BLOOM/Louis


 its attorney’s fees and costs to the extent that such costs will not be useful in this litigation.

 However, its claim that “there is clear evidence that it incurred costs, inclusive of attorneys’ fees,

 that cannot be used in the current matter,” ECF No. [13] at 3, is insufficient to permit a finding at

 this stage. As such, the Motion is granted and the Court reserves ruling on the amount to be

 awarded. The Defendant’s request to stay the proceedings is denied.

        II.      Motion to Dismiss

        Defendant seeks dismissal of Plaintiffs’ Third Amended Complaint (“Complaint”) and to

 strike Plaintiffs’ demand for attorney’s fees. It argues that Plaintiffs failed to attach to the

 Complaint the subject insurance policy and have failed to allege the damages incurred with

 specificity. Moreover, Defendant argues that the Complaint improperly seeks attorney’s fees

 pursuant to Florida Statutes, Section 627.428. In response, Plaintiffs seek to file a Fourth Amended

 Complaint, acknowledging that the subject policy was not properly attached to its previous

 Complaint. Plaintiffs fail to address the other points raised in the Motion. Glaringly absent from

 the Plaintiffs’ Response is a certification that Plaintiffs’ counsel conferred with Defendant’s

 counsel regarding the filing of a Fourth Amended Complaint, as required by Local Rule 7.1(a)(3).

 On October 27, 2020, the Court denied Plaintiffs’ earlier request to file their complaint for the

 identical reason. See ECF No. [17].

        Accordingly, it is

        ORDERED AND ADJUDGED that

        1. Defendant’s Motion to Dismiss, ECF No. [14], is GRANTED.

        2. Plaintiffs must refile the Fourth Amended Complaint no later than December 4, 2020,

              pursuant to Local Rule 15.1.

        3. Plaintiffs’ counsel is admonished that continued failure to comply with the Local Rules




                                                   3
Case 1:20-cv-23477-BB Document 24 Entered on FLSD Docket 12/01/2020 Page 4 of 4

                                                               Case No. 20-cv-23477-BLOOM/Louis


              will result in sanctions, including dismissal without prejudice without further notice.

         4. The Defendant’s Motion for Costs and Stay Pursuant to Rule 41(d) and Motion for

              Sanctions, ECF No. [13], is GRANTED in part and DENIED in part. The Court

              refuses to stay the litigation and, as the Court is unable to determine at this stage

              whether the costs incurred will be useful in the present action, the Court reserves ruling

              as to the amount to be awarded.

                 DONE AND ORDERED in Chambers at Miami, Florida, on December 1, 2020.




                                                            _________________________________
                                                            BETH BLOOM
                                                            UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of record




                                                    4
